Citation Nr: 1503218	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  00-02 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder prior to March 3, 2003.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder from March 3, 2003, through August 3, 2011.

3.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder from August 4, 2011.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities prior to August 4, 2011.



REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney

WITNESSES AT HEARING ON APPEAL

The Veteran and his brother-in-law


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to April 1979 and from December 1990 to July 1991, to include service in the Southwest Asia Theater of Operations.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The case was last before the Board in January 2014, at which time the Board noted that the extensive history of the Veteran's claims had been recounted in a July 2013 remand.  For the sake of economy, the procedural history of the claims will not be repeated herein.  The case has now been returned to the Board following additional development completed by the RO.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 4, 2011, is addressed in the remand portion of the decision below.


FINDING OF FACT

Since the effective date of service connection, the Veteran's posttraumatic stress disorder (PTSD) has been manifested by symptoms productive of functional impairment that more nearly approximate occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no more, prior to August 4, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a rating in excess of 70 percent from August 4, 2011, for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran's claims arise from his disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records and all identified VA and private treatment records.  The records associated with his claim for benefits from the Social Security Administration (SSA) have also been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations in July 1999, August 2011, and August 2013, and the associated examination reports are adequate to allow the Board to properly evaluate the severity of his disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The evidence does not suggest, nor does the Veteran claim that his disability has gotten worse since the most recent VA examination conducted in August 2013.  

In January 2014, the Board remanded this matter to the RO to comply with the Veteran's request for a hearing.  Pursuant to the January 2014 Board remand, the Veteran testified at a hearing held before the Board in July 2014.  As such, the Board finds that the directives of the Board's January 2014 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

PTSD

The Veteran's service-connected PTSD is evaluated under Diagnostic Code 9411, 38 C.F.R. § 4.130.  Under Diagnostic Code 9411, a 50 percent evaluation is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory, e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a worklike setting; and an inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In evaluating the evidence, the Board also considers the Global Assessment of Functioning (GAF) scores assigned during the period on appeal.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (5th ed.) (DSM-V); Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Initially, the Board notes that medical evidence of record shows that the Veteran has been given varying psychiatric diagnoses, to include PTSD, anxiety, depression, a history of bipolar disorder, and an explosive disorder.  When the record does not differentiate or distinguish exactly what measure of the Veteran's symptoms are attributable to the service-connected PTSD versus any nonservice-connected psychiatric disorders, the Board has resolved this doubt in the Veteran's favor and for all intents and purposes attribute all symptoms in question to the service-connected disability, so in this particular instance to his PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Mittleider v. West, 11 Vet. App. 181, 182 (1998).

VA and private medical records document the Veteran's psychiatric treatment from 1991 to 1999, to include medication management.  Notably, an October 1997 VA record reflects his report of experiencing panic symptoms and a recent onset of agoraphobia like symptoms.  He reportedly was afraid to go outside because he dreaded that "something bad" would happen.  During an April 1999 private mental health consultation, the Veteran was noted to isolate more at home.  

The Veteran reported feeling increased anger towards people, difficulty taking orders from others, and difficulty being around people during a February 1999 VA psychiatric consultation.  He was noted to isolate himself from others.  His symptoms reportedly affected his work, social life, and family.  The Veteran also reported seeing images of Iraqi soldiers and described an incident during which he tried to choke his wife after she startled him while he was in bed.  He further stated that he disliked his children sitting on his lap or their attempts to rough house with him.  The Veteran described feeling as if he "had" to watch his neighbor's activities because he did not want the neighbor to start trouble or hurt someone.

VA mental status examinations conducted between March and July of 1999 collectively revealed symptoms of anxious mood, tearfulness, depression, sleep difficulty, hypervigilance, and poor concentration; his GAF scores for this period ranged from 44 to 52.  

The Veteran underwent a private psychiatric evaluation, performed by J.D.C., Ph.D., in April 1999.  He appeared anxious at the time of the examination and endorsed vegetative signs of depression, to include extreme social withdrawal.  The Veteran stated that he could not stand to be around people and that he could not go anywhere.  Additional symptoms included frequent flashbacks and intrusive thoughts of his military experiences.  Psychiatric testing revealed the Veteran's PTSD and depression symptoms were severe, and that he had poor social adaptation skills.  There was no evidence of a thought disorder or psychosis.  His GAF score was 60.  Dr. J.D.C. noted that when under stress, the Veteran was expected to become emotional and labile and to demonstrate an inability to control his emotions in an appropriate manner.  

A private psychiatrist, R.E.A., M.D., provided the findings of an additional assessment of the Veteran's psychiatric disorder in an April 1999 psychiatric evaluation report.  The Veteran reported that he did not want to be around people and did not want people telling him what to do, which he attributed to his service in the Persian Gulf.  He endorsed feeling depressed and having had suicidal thoughts.  Additional symptoms included the recent onset of panic attacks, paranoia, and difficulty concentrating and remembering dates.  The Veteran expressed a desire to go far away in the country so that he could stay away from the world.  He stated that he got along well with his wife and children, but that he was "really not nice to anybody."  On the mental status examination, the Veteran was appropriately dressed and oriented.  He appeared tense, nervous, and depressed.  Dr. R.E.A. stated that the Veteran appeared genuine in that he did not seem to try to maximize his difficulties or problems.  There was no evidence of a thought disorders or delusions.  Testing indicated the presence of some PTSD symptoms with intrusive thoughts and occasional panic attacks and resulted in a GAF score of 75.  

An April 1999 psycho-social evaluation report associated with the Veteran's SSA claim documents his symptoms as including feeling panicked while driving, and feeling uncomfortable, nervous, and distrustful of people who were not in his immediate family.  He reported that his symptoms had caused difficulty at his job.  The Veteran relayed his inability to go into public places and described his sleep disturbances.  He reported that he sometimes saw faint images of an Iraqi solider, which left him feeling edgy and nervous.  His GAF score was reported as 50.

The Veteran underwent a VA PTSD examination in July 1999.  At that time, the Veteran endorsed symptoms of flashbacks of his service in the Persian Gulf that resulted in a fear of driving; sleep difficulties; nightmares; re-experiencing of in-service events; avoidances of movies or talk of the war; and memory problems.  According to the Veteran, during one of his nightmares, he almost choked his wife.  The Veteran stated that he stayed at home more and hardly went out because he did not trust people.  He stated that he previously had suicidal thoughts but denied having these thoughts at the time of the examination.  He described himself as being "very aggressive" towards people and stated that he was afraid of hurting someone.  On the mental status examination, the Veteran reported experiencing visual hallucinations of people being around the house.  There was no evidence of delusions.  The examiner determined that the Veteran provided exaggerated responses on testing of his orientation, judgment, and memory; therefore, these tests were deemed invalid.  He was found to have "serious" memory problems; however, the examiner commented that the Veteran's depression and memory problems were difficult to assess because his answers were not consistent with reliable testing.  The Veteran did not report having any hobbies and spent most of the time in his house.  Based on the results of the examination, the examiner identified the Veteran's GAF score as ranging between 51 and 55, but stated that this was difficult to assess because of his unreliability and due to him being a poor historian.

Private medical records dated from August 1999 to February 2000 indicate that the Veteran experienced continued psychiatric symptoms, to include irritability; isolative behaviors; angry outbursts; and avoidance behaviors.

During a March 2000 VA psychiatric consultation, the Veteran reported that his life had improved overall and that he was sleeping better.  He expressed his belief that his medication helped his irritability.  He appeared relaxed and more positive on the mental status examination.  No suicidal or homicidal thoughts or psychoses were noted.  The examiner commented that the Veteran appeared to be dealing better with his PTSD and assigned a GAF score of 60.

An April 2000 private psychological evaluation with mental status examination report documents the Veteran's symptoms as including sleep impairments; difficulty being around others; feelings of paranoia and suspicion when outside of his home; forgetfulness; and decreased attention span.  The mental status examination revealed that the Veteran presented with a blunted affect and was initially irritable.  The Veteran appeared depressed and expressed being uncomfortable about having to come into the office for the evaluation.  His psychomotor activates were without any unusual motor movements.  He was not oriented to date, but did know the day of the week and the month.  Testing of his general information, intellectual processes, abstract thinking and judgment, revealed that the Veteran functioned in the average range intellectually.  He denied experiencing hallucinations but reported that he had distinct feelings of paranoia that someone was outside of his house looking in on him.  The Veteran stated that he felt uncomfortable when he was outside or around groups of people.  He denied having any hobbies and stated that his daily routine was to remain around the house.  

On a May 2000 Psychiatric Review Technique completed in connection with the Veteran's SSA claim, a private examiner indicated that the Veteran had difficulty concentrating or thinking; demonstrated pathologically inappropriate suspiciousness or hostility; and had a moderately limited ability to respond appropriately to changes in a work setting.  The examiner determined that the Veteran could perform simple one and two-step tasks with routine supervision.  The examiner stated that the Veteran could relate to supervisors and co-workers at a superficial level but that he was unable to relate appropriately with the general public.  

VA records dated in 2001 show the Veteran underwent additional psychological assessments.  Mental status examinations completed between March 2001 and July 2001 did not reveal evidence of suicidal or homicidal ideations, psychoses, impaired concentration, or impaired cognitive functioning.  His GAF scores for this time period ranged from 55 to 59.  

On VA psychiatric treatment records dated in December 2001, May 2002, and October 2002, VA examiners noted improvement in the Veteran's psychiatric symptoms.  These records collectively show that he appeared less angry and irritable, denied having recent panic attacks, and demonstrated objective evidence of improved cognitive functioning.  There was no evidence of suicidal ideations, homicidal ideations, or psychoses.  The GAF scores assigned ranged from 60 to 65.  

The record includes a March 3, 2003 psychological evaluation report completed by D.O.B., Ph.D., a private clinical psychologist who examined the Veteran to determine whether his PTSD had increased in severity.  Dr. B. noted the Veteran to have a severe social phobia and to have extreme difficulty with interpersonal relationships.  The Veteran stated that he found it increasingly problematic to be around people in general or in close spaces with others.  Dr. B. commented that the Veteran was developing a paranoid pattern in that he was extremely suspicious of all people.  The psychologist stated that the Veteran's social withdrawal was becoming so complete that there was a possibility that he would become socially phobic to the point where he would not be able to even talk to people on the phone.  Reportedly, the Veteran could not perform simple acts of self-care, or home or vehicle maintenance in the presence of others.  The Veteran endorsed passive suicidal and assaultive thoughts and expressed a fear that he may lose control and harm someone.  He denied experiencing hallucinations but stated that things "seem[ed] strange" to him.   

The March 3, 2003 examination report indicates that the Veteran's symptoms included episodes of "extreme" anxiety, hypervigilance, avoidance behaviors, and sleep difficulties.  The Veteran appeared severely agitated and his thinking was disorganized and confused.  He reported having recurrent memories of in-service traumatic events that were so severe that he felt that he must run in an attempt to remove them from his thoughts.  Dr. B. reported that the Veteran had anomia and was unable to remember names of people close to him or significant events.  The clinical examination revealed the presence of severe major depressive disorder symptoms, to include loss of interest in life, somatic anxiety, detachment, and frank cognitive confusion.  The Veteran's orientation, concentration, and comprehension for simple commands were intact.  He demonstrated impaired recall and psychomotor impairments.  Dr. B. noted that the Veteran was extremely unsociable and that he had become cruel and hostile in his thoughts towards other people.  His GAF score was 35.  He was found to have suicidal ideations and obsessive ruminations that interfered with his ability to think and function.  According to Dr. B., the Veteran's depression appeared continuous and the Veteran was unable to function independently.  He stated that the Veteran was unable to interact with other people and that he appeared to be approaching a point of a loss of impulse control.  The only relationship he was noted to have was with his wife.  Dr. B. rendered a diagnosis of severe PTSD, with psychotic features.  

VA records dated from May 2003 to December 2010 include the Veteran's reports of continued psychiatric symptoms and the assessments of his psychiatric disability.  His symptoms included difficulty being around crowds and other people; increased nightmares and sleep problems; preoccupation with the Persian Gulf War; irritability; intermittent racing thoughts; anger; anxiety; and restlessness.  The mental status examinations completed during this time period revealed GAF scores ranging from 50 to 65.  A May 2003 examiner characterized the Veteran's PTSD as mild.  In February 2005, he denied feeling depressed or having mania symptoms.  In a September 2005 psychiatric record, the examiner concluded that the Veteran had difficulty leaving his house and interacting with others.  A September 2007 examiner described the Veteran's PTSD as "stable" and noted the Veteran's report that his medications were working well to treat is PTSD symptoms.  Overall, these records do not show any indication of any suicidal/homicidal ideations, psychoses, impaired thinking, or gross impairment of appearance or personal hygiene.  

During the October 2005 hearing before the Board, the Veteran testified as to his social and occupational impairments that he attributed to his service-connected PTSD.  The Veteran testified that he could not get along with other people and that he had difficulty taking orders.  He also stated that he became afraid and distrustful of others, and that these feelings had gotten worse since his discharge.  At the time of the hearing, he stated that he left the house only to go to his children's school and described isolating himself in his bedroom.  The Veteran testified that he had undertaken efforts to prepare his family and home in the event of an foreign enemy attack, and had prepared a cave in which he could live with his family if necessary.  He reiterated this report, as well as his continued psychiatric symptoms during subsequent hearings before the Board held in January 2008 and July 2014.  

In July 2009, the Veteran returned to Dr. B. for an additional psychiatric evaluation, the results of which were relayed in an October 2009 examination report.  The Veteran indicated that he did not go anywhere and did not interact socially.  He had significant difficulty responding to testing questions and completing all of the psychological tests.  According to Dr. B.'s assessment, the Veteran attempted to respond "as best he could."  On the examination, the Veteran demonstrated a peculiarity of thinking and at times appeared to have auditory hallucinations.  He exhibited poor memory and concentration and was unable to identify some objects by name.  His thought processes were impaired due to confusion, distractibility, and difficulty with concentration.  The clinical examination revealed significant problems with the Veteran's thinking and concentrating and severe agitation and distress.  The examiner stated that the Veteran may have frank psychotic patterns, such as hallucinations or delusions.  Dr. B. characterized the Veteran's social judgment as poor and determined that he would have difficulty making decisions for basic and primary matters.  He described the Veteran's psychological function and "quite fragile."  The Veteran was noted to be significantly withdrawn and detached from others; to live for the most part in his bedroom; and to need placement in a residual setting if not for his wife who cared for him.  Dr. D.O.B. determined that the Veteran had the potential to exhibit aggressive behavior and was at risk for potential physical violence due to his limited capacity for empathy and interpersonal understanding, affective instability, and poor close relationships.  

On August 4, 2011, the Veteran underwent a VA PTSD examination to determine the severity and manifestations of his service-connected psychiatric disability.  The VA examiner reviewed the record in conjunction with performing the examination.  At that time, the Veteran's psychiatric symptoms included a depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; impaired short-term and long-term memory; difficulty establishing and maintaining effective relationships; neglect of personal appearance and hygiene; and disturbances of motivation and mood.  His GAF score was 45.  The examiner commented that the Veteran could not tolerate being around anyone without feeling scared or nervous.  As a consequence, the Veteran reportedly stayed home in his room every day and isolated himself, even from his family.  Although the Veteran was noted to have previously described his relationship with his family as good, he indicated that he repeatedly argued with his immediate family and was estranged from his siblings.  The examiner found the Veteran to have occupational and social impairment with deficiencies in most areas and determined that the Veteran had severe impairment in both his social and occupational functioning.  The examiner summarized that the Veteran had no friends, avoided social contact, and rarely left his room.  

Additional VA records show that the Veteran underwent periodic psychiatric assessments between May 2011 and August 2011.  He reported that his mood was "ok" and indicated that his family relations were well.  During these assessments, the Veteran was neat in his appearance, alert, and did not voice any suicidal or homicidal thoughts.  

A mental status examination completed during a May 2012 VA neurology consultation revealed the Veteran's orientation and memory to be intact and that he was without any language or speech impairments.  

In August 2013, the Veteran underwent an additional VA PTSD examination, at which time the examiner reviewed the claims file.  The Veteran reported that he spent most of his time "doing nothing," as was his preference; he rarely did household chores; and he did not talk or see anyone.  He described his attempts to avoid being in the same room as his immediate family, with whom he reported having difficult relationships.  The Veteran reported that he only spent time with his dog, which he occasionally walked at night when he felt no one could see him.  His symptoms included depressed mood; suspiciousness; mild memory loss, such as forgetting names, directions, or recent events; disturbances of mood and motivation; difficulty establishing and maintaining effective relationships; easily irritated; and avoidance behaviors.  The Veteran demonstrated the ability to concentrate, and his memory appeared intact.  The examiner acknowledged the Veteran's reports of his inability to recall information during the examination, which to the examiner appeared to have more likely occurred at moments when he was not interested in giving a full effort.  A GAF score of 58 was assigned.  The examiner identified the Veteran's level of occupational and social impairment due to his mental disability as occupational and social impairment with reduced reliability and productivity.  The examiner determined that the Veteran continued to have ongoing social and occupational impairment, as he had little to no involvement with family, friends, neighbors, or other outside people.  It was the examiner's belief that the Veteran was generally content with this and would live away from people entirely, if possible.  The examiner stated that the Veteran's symptoms of suspicion, irritability, decreased interest, and inability to establish relationships would cause problems in many work environments with supervisors and coworkers.  

In a July 2014 letter, Dr. B. indicated that he reviewed the prior psychological examination reports he had prepared, as well as the reports from the August 2011 and August 2013 VA examinations.  He expressed his concurrence with the August 2011 VA examination and the examiner's determination that the Veteran was totally impaired for work.  Dr. B. noted that both he and the August 2011 examiner assigned GAF scores of 45 and 35, respectively.  He concluded that his opinion of the Veteran had not changed and remained the same, as shown during the previous examinations.  

Analysis

Considering the evidence in light of the criteria noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD meets the severity of occupational and social impairment contemplated for a 70 percent rating from the effective date of service connection, October 13, 1998.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Regarding the time period from August 4, 2011, however, the Board finds that the service-connected PTSD disability symptomatology does not meet the severity of occupational and social impairment contemplated for a rating in excess of 70 percent.  Id.

Collectively, the evidence of record dated since the Veteran was awarded service connection shows that his PTSD has been manifested by near-continuous depression affecting the ability to function independently, appropriately and effectively; social withdrawal; nightmares; episodes of passive suicidal and homicidal thoughts; paranoia; suspiciousness; verbal outbursts; irritability; anger; anxiety; episodes demonstrating an impaired ability to maintain his hygiene and appearance; impaired memory and concentration; difficulty adapting to stressful circumstances; and almost total social isolation, that results in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  

Also of record are the Veteran's GAF scores, which have ranged over the years, from a low of 35 seen on Dr. B.'s March 2003 examination report to a high of 75 shown on the April 1999 psychiatric evaluation performed by Dr. A.  The evidence shows that the bulk of the GAF scores assigned have ranged from 44 to 65, which is indicative of varying levels of impairment in social and occupational functioning, including serious, moderate, and mild.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  

Based on the foregoing evidence, the Board finds that the evidence demonstrates a disability picture that more nearly approximates the criteria required for an initial 70 percent disability rating for the Veteran's PTSD throughout the duration of the appeal from October 13, 1998, the date of the Veteran's claim for service connection for PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411; see also 38 C.F.R. § 4.7 (2014).

At no point since the effective date of service connection has the Veteran's PTSD symptomatology met the criteria for a rating in excess of 70 percent.  As noted above, a 100 percent rating requires total social and occupational impairment; however, the Board finds that this level of occupational and social impairment has not been shown at any time since the Veteran initiated his claim for service connection.  

Despite significant difficulties, the evidence of record does not show that the Veteran has gross impairment in thought processes or communication, persistent delusions or hallucinations, disorientation to time or place, or memory loss for names of close relatives, or his own name.  Although he has endorsed having passive suicidal and homicidal thoughts, he has not been deemed to be in persistent danger of hurting himself or others.  

The Board acknowledges Dr. B.'s March 2003 and October 2009 comments that the Veteran was unable to function independently and that he would require residential care if not for his wife.  However, all other treatment records and examination reports indicate that the Veteran has able to perform activities of daily living to some extent.  Indeed, the preponderance of the evidence does not show gross impairments with his appearance and indicates that he was involved with the care of his children, performs household chores on occasion, and cares for his pet.  Moreover, the record shows that he has been able to effectively participate in the treatment for unrelated medical conditions, as well as during the hearings before the Board.  

While the Veteran has endorsed significant social isolation and withdrawal, the record indicates that he is able to maintain relationships with his wife and family.  Also of note, he demonstrated appropriate behavior during his hearings before the Board.  Finally, as reported above, the August 2011 VA examiner determined, based on a review of the evidence and clinical findings on examination, that the Veteran's service-connected PTSD resulted in no more than occupational and social impairment with deficiencies in most areas.

Although the Veteran likely experienced day-to-day fluctuations in the manifestations of his service-connected PTSD, the evidence shows no distinct periods of time from October 13, 1998, to the present during which his PTSD has varied to such an extent that a rating greater or lesser than the 70 percent evaluation currently assigned would be warranted.  

In reaching the above decision, the Board has considered the Veteran's statements as to the extent of his PTSD during the period of this appeal.  The Veteran's statements are competent evidence that his symptoms are worse and to describe his psychiatric symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  While his statements are competent evidence that his symptoms are worse, the training and experience of medical personnel makes the medical findings found in treatment notes and examinations more probative as to the extent of the disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  In this case, the preponderance of the evidence supports no more than a 70 percent rating for his service-connected PTSD.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds the Veteran's disability picture for PTSD is not so unusual or exceptional in nature as to render the 70 percent rating assigned herein inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  See Id., see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  As determined above, the Veteran's PTSD was manifested by symptoms that resulted in impairment that more nearly approximated occupational and social impairment with deficiencies in most areas, as contemplated by the assigned 70 percent rating.  A rating in excess of 70 percent is provided for certain manifestations of PTSD, but the medical evidence of record does not demonstrate that such manifestations are present in this case.  Mauerhan, 16 Vet. App. at 442.  The criteria for the 70 percent disability rating more than reasonably describes the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.



ORDER

An initial rating of 70 percent for PTSD prior to August 4, 2011, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

A rating in excess of 70 percent for PTSD from August 4, 2011, is denied.


REMAND

The Board has herein granted an initial 70 percent rating for the Veteran's PTSD from the effective date of service connection, October 13, 1998.  Thus, the minimum schedular criteria for consideration of TDIU have been met.  See 38 C.F.R. § 4.16(a).

The Veteran essentially claims that he has been unemployable since approximately July 1999 due to his PTSD.  While he has been awarded TDIU benefits from August 4, 2011, it is unclear from the evidence currently of record whether unemployability benefits are warranted prior to this date.  

In this regard, the evidence of record includes a March 2012 private vocational counselor's opinion that the Veteran has been unemployable since 1999.  Other than indicating that this opinion was based on "the records reviewed," no rationale for the opinion was provided.  The Board further notes that it does not appear that the vocational counselor considered all of the pertinent evidence of record when she provided an opinion in this case.  Moreover, although the vocational counselor noted the findings included in the April 1999, August 2003, and October 2009 private psychological evaluation reports, the counselor's statement does not specifically attribute the Veteran's unemployability to his service-connected PTSD.   Given these deficiencies, the Board finds the March 2012 private opinion to be inadequate with which to decide the Veteran's claim.

VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Pursuant to VA's duty to assist, the Board finds that a retrospective medical opinion addressing the effects of the Veteran's service-connected PTSD on his ability to obtain and maintain substantially gainful employment consistent with his education and occupational experience for the time period prior to August 4, 2011, is necessary to effectively adjudicate the claim for entitlement to a TDIU on appeal.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for entitlement to TDIU prior to August 4, 2011.  If, after making reasonable efforts to obtain this information the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the RO must obtain a supplemental medical opinion, from an appropriate VA examiner, preferably a psychiatrist, to determine the effects of the service-connected PTSD on the Veteran's ability to obtain and maintain employment consistent with his education and occupational experience for the time period prior to August 4, 2011.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.

The examiner must compile a full work and educational history.  Following a thorough review of all pertinent medical records and the lay statements of record, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected PTSD precluded him from securing and following substantially gainful employment consistent with his education and occupational experience during the time period prior to August 4, 2011.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

Another examination of the Veteran must only be performed if deemed necessary by the person providing the opinion.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review any medical opinion and/or examination report to ensure that it is in complete compliance with the directives of this Remand.  If the opinion and/or report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim of TDIU on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_______________________________		____________________________
K. A. BANFIELD                                             	U. R. POWELL
      Veterans Law Judge                                           Veterans Law Judge
       Board of Veterans' Appeals	                               	Board of Veterans' Appeals



________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


